Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent Application Publication no. 2002/0155330) in view of Dimroth (US Patent Application Publication no. 2007/0246370).
 	Regarding claim 1, Tanaka teaches a device for generating hydrogen gas (abstract), comprising: a vessel containing an electrolyte solution, an anode and a cathode (paragraphs 17, 33-34); wherein the electrolyte is a mixture of water and 
Tanaka fails to teach wherein the cathode is copper.
 	Dimroth teaches a method and device for the generation of hydrogen using a photovoltaic cell as an electrical source (abstract; paragraph 32) wherein the cathode comprises copper because this material also serve as a catalyst for the electrolysis (paragraph 18 - the cathode of Tanaka can be selected from metals such as palladium and platinum, among others; paragraph 17. Dimroth teaches that cathode materials can be selected from palladium, platinum and copper; paragraph 18). One having ordinary skill in the art would have found it obvious to replace the cathode of Tanaka with a copper cathode because Dimroth recognizes that palladium, platinum and copper are equivalent catalytic materials for the electrolysis of water and one would have a reasonable expectation of success in doing so. MPEP 2183.
	Regarding claim 3, Tanaka teaches wherein the anode is iron (paragraph 17).
 	Regarding claim 5, the vessel of Tanaka further comprises a reverse osmosis membrane and a purified water outlet is connected to the reverse osmosis membrane (paragraph 106).
 	Regarding claim 10, the electrical source of Tanaka is adapted to provide more than 10 volts of electricity (paragraphs 10, 12, 15, 83, 86).

 	Tanaka fails to teach wherein the cathode comprises copper.
 	Dimroth teaches a method and device for the generation of hydrogen using a photovoltaic cell as an electrical source (abstract; paragraph 32) wherein the cathode comprises copper because this material also serve as a catalyst for the electrolysis (paragraph 18 - the cathode of Tanaka can be selected from metals such as palladium and platinum, among others; paragraph 17. Dimroth teaches that cathode materials can be selected from palladium, platinum and copper; paragraph 18). One having ordinary skill in the art would have found it obvious to replace the cathode of Tanaka with a copper cathode because Dimroth recognizes that palladium, platinum and copper are equivalent catalytic materials for the electrolysis of water and one would have a reasonable expectation of success in doing so. MPEP 2183.

 	Regarding claim 13, the vessel of Tanaka further comprises a reverse osmosis membrane and a treated water outlet connected to the reverse osmosis membrane (paragraph 106).
	Regarding claims 8, 16, Dimroth further teaches wherein the electrical source comprises a photovoltaic cell contained within the vessel, and the electrolyte solution is adapted to concentrate light, rays onto the photovoltaic cell (paragraphs 1, 21, 32-35).
 	Regarding claims 9, 17, Dimroth discloses a real time positioning element and location transmitter/tracker attached to the vessel (paragraphs 10, 32, 37) and a storage bladder/storage unit (3) attached to the valve (paragraphs 32, 37).
Regarding claim 18, the electrical source of Tanaka is adapted to provide more than 10 volts of electricity (paragraphs 10, 12, 15, 83, 86).
Regarding claim 19, Tanaka teaches a method for generating hydrogen gas, and treated water (abstract; paragraphs 3-5) comprising: placing an electrolyte solution comprising a mixture of water and salt (examples 1-2 on page 4; paragraph 15) into a vessel containing a membrane defining two chambers with an anode comprised of iron (paragraph 17) located below one chamber and a cathode located below the second chamber (paragraphs 33-34); connecting the anode and cathode to an electrical source selected from the group consisting of a photovoltaic cell (paragraphs 10, 12, 95); applying more than 5 volts of electricity to the electrolyte solution (paragraphs 10, 12, 
Tanaka fails to teach wherein the cathode is copper.
 	Dimroth teaches a method and device for the generation of hydrogen using a photovoltaic cell as an electrical source (abstract; paragraph 32) wherein the cathode comprises copper because this material also serve as a catalyst for the electrolysis (paragraph 18 - the cathode of Tanaka can be selected from metals such as palladium and platinum, among others; paragraph 17. Dimiroth teaches that cathode materials can be selected from palladium, platinum and copper; paragraph 18). One having ordinary skill in the art would have found it obvious to replace the cathode of Tanaka with a copper cathode because Dimroth recognizes that palladium, platinum and copper are equivalent catalytic materials for the electrolysis of water and one would have a reasonable expectation of success in doing so. MPEP 2183.
Regarding claim 20, the electrical source of Dimroth is adapted to provide a periodic polarity inversion (paragraphs 16, 32).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Dimroth, as applied to claim 1 above, and further in view of Greenbaum (US Patent Application Publication no. 2015/0197864).
Regarding claims 6-7, modified Tanaka teaches all the features discussed above but fails to disclose wherein the vessel further comprises at least one piston rod in 
 	Greenbaum teaches an electrolyzer for the production of hydrogen comprising mechanical compression systems in which the vessel comprises at least one piston rod in communication with the hydrogen chamber and the piston rod exerts a mechanical force in order to generate high pressure hydrogen and oxygen and/or regulate the pressure and fluid levels in the device (paragraph 120). One having ordinary skill in the art at the time of filing would have found it obvious to incorporate a mechanical compression system comprising a piston rod in the device of Tanaka, as taught by Greenbaum in order to generate high pressure hydrogen and oxygen as well as to regulate the pressure and fluid levels in the device with a reasonable expectation of success in doing so.
 		
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Dimroth as applied to claim 11 above, and further in view of Greenbaum (US Patent Application Publication no. 2015/0197864).
 	Regarding claims 14-15, modified Tanaka teaches all the features discussed above but fails to disclose wherein the vessel further comprises at least one piston rod in communication with the hydrogen chamber or the anode chamber and the piston rod is adapted to exert a mechanical force on the electrical source.
 	Greenbaum teaches an electrolyzer for the production of hydrogen comprising mechanical compression systems in which the vessel comprises at least one piston rod .

Response to Arguments
Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive. The applicant argues that the lack of a copper cathode in Tanaka is intentional. Tanaka seeks to foster oxidation via water electrolysis mediated oxygen formation to promote the growth of aerobic bacteria to treat water, whereas the present invention employs copper as a cathode in an attempt to kill bacteria. A person of ordinary skill in the art would not be motivated to introduce a copper cathode into the device of Tanaka as it would kill the bacteria Tanaka seeks to foster.
In response, the Examiner does not find this argument persuasive. The cathode of Tanaka can be selected from metals such as palladium and platinum, among others (paragraph 17). Dimiroth teaches that cathode materials can be selected from palladium, platinum and copper, among others (paragraph 18). One having ordinary skill in the art would have found it obvious to replace the cathode of Tanaka with a copper cathode because Dimiroth recognizes that palladium, platinum and copper are MPEP 2183. In addition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794